By JUDGE WESTBROOK J. PARKER
The facts in this case are virtually undisputed and involve an automobile accident wherein Albert Lee Williams voluntarily and intentionally ran his vehicle head-on into a vehicle being driven by Donnell Wilson. Anthony Horton was a passenger in the Williams car and was injured. Mr. Horton obtained a default judgment against Mr. Wilson when Nationwide chose not to defend that case. Nationwide had been served as the uninsured carrier under the Williams policy and the benefits of the uninsured motorist provisions of the policy were claimed by Anthony Horton, the plaintiff herein. Mr. Wilson has no insurance and the judgment obtained against him has not been paid.
For Anthony Horton to recover a judgment obtained against Mr. Wilson, who did absolutely nothing wrong, seems at first blush to be unfair. However, upon a reading of the statute involved and the case law, that is the status of the law in Virginia at this time. As set forth in the case cited by the plaintiff, State Farm Mutual v. Brower, 204 Va. 887 (1964), "the Virginia uninsured motorist legislation is remedial in nature, being for the purpose of protecting through their own insurers the innocent victims of irresponsible motorists. ‘The legislation having been enacted for the benefit of the injured *89parties, it is to be liberally construed so that the purpose intended may be accomplished’."
Nationwide cannot collaterally attack the judgment already obtained by Horton against Wilson, and pursuant to the policy issued in this case, the applicable Virginia statutes, and the case law, Horton is to recover judgment against Nationwide Mutual Insurance Company in the amount of $4,500.00.